IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


KEITH BARTELLI,                   : No. 31 WM 2019
                                  :
                Petitioner        :
                                  :
                                  :
           v.                     :
                                  :
                                  :
PENNSYLVANIA DEPARTMENT OF        :
CORRECTIONS, ET AL., CORRECTIONS :
OFFICER ROSS (RETREAT)            :
SUPERINTENDENT MOONIE,            :
(RETREAT) SUPERINTENDENT          :
MICHAEL OVERMYER, (FOREST)        :
MAJORS PAUL A. ENNIS AND CONRAD, :
(FOREST) CAPTAIN DUNCAN, (FOREST) :
UNIT MANAGERS LISA BEST AND M.    :
CROWTHER, (FOREST) CORRECTIONS :
OFFICERS MENTEER, REED, P.A.      :
POTTER, RITTENHOUSE, AND SGT.     :
MONTOUR (FOREST),                 :
                                  :
                Respondents       :


                                       ORDER



PER CURIAM

      AND NOW, this 1st day of August, 2019, the Application for Extraordinary Relief,

the Application for Leave to Supplement, the Petition for Review, and the Petition for

Injunctive Relief are DENIED.